Order, Supreme Court, New York County (Jane S. Solomon, J.), entered August 12, 2011, which, in this proceeding brought pursuant to article 7 of the Real Property Tax Law, denied petitioner’s motion to correct the assessed value of its premises to reflect a tax exemption under the Industrial and Commercial Incentive Program (ICIP), and granted respondents’ cross motion for partial summary judgment dismissing petitioner’s tax exemption claim under the ICII] unanimously affirmed, without costs.
Petitioner was not entitled to ICIP tax exemptions, as respondents established that the premises was not a hotel, eligible to receive such exemptions under the applicable version of 19 RCNY chapter 14. The record reflects that occupants stayed at the premises for more than 31 consecutive days during a one-year period, and petitioner failed to offer any evidence to the contrary. Petitioner’s argument that respondents’ proof was based upon inadmissible hearsay is both unpreserved and unavailing. On the existing record, there were sufficient indicia of reliability to qualify the spreadsheets submitted in support of respondents’ motion as business records (see CPLR 4518 [a]; see *541also Pencom Sys. v Shapiro, 237 AD2d 144 [1st Dept 1997]). Concur—Andrias, J.P., Saxe, DeGrasse, Abdus-Salaam and Feinman, JJ.